Citation Nr: 0712835	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-40 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from July 1963 to May 1967 and 
from December 1971 to November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied the veteran's claims for 
service connection for a lumbar spine disability and for 
bilateral hearing loss.  The veteran perfected a timely 
appeal on these claims in November 2004.

In a February 1988 rating decision, the RO determined that, 
because the veteran had failed to report for VA examinations, 
his original claims for service connection for a lumbar spine 
condition and for bilateral hearing loss would be denied.  
See February 24, 1988, rating decision.  A notice of 
disagreement was not received to initiate an appeal with 
respect to this decision.  However, it is not apparent from 
the record that the veteran received proper notice of this 
decision.  The RO adjudicated the claims on a de novo basis 
and, as there is no record of the notification of the 
decision in question, the Board will also dispense with the 
law and regulations pertaining to finality of unappealed RO 
decisions and adjudicate the claims on the merits.

The claim for service connection for bilateral hearing loss, 
however, must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for additional 
development.  VA will notify the appellant if further action 
is required with respect to this matter.


FINDINGS OF FACT

The veteran was evaluated and treated for back symptoms while 
on active duty but follow-up clinic notes show that they 
resolved; his separation examination was negative for any 
pertinent abnormal objective findings and the only 
subsequently dated medical evidence of a back disability is 
dated many years after service, after a post-service back 
injury; the preponderance of the competent evidence is 
against a causal link between a current low back disability 
and any incident of service.


CONCLUSION OF LAW

A chronic low back or lumbar spine disability was not 
incurred in or aggravated by active service, nor may 
arthritis of the lumbar spine be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Here, the RO complied with Pelegrini II by furnishing VCAA 
notice to the veteran and his service representative in 
September 2002, prior to the July 2003 rating decision which 
denied the veteran's claim for service connection for a 
lumbar spine condition on the merits.  The RO also provided 
additional VCAA notice to the veteran and his service 
representative in August 2004.  In the September 2002 and 
August 2004 VCAA notices, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim; the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Even assuming some defect in the initial VCAA notice, the 
Board notes that the veteran's claim for service connection 
for a lumbar spine condition was readjudicated in an October 
2004 statement of the case (SOC), after all of the VCAA 
notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  In addition, the veteran has been 
afforded an ongoing opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence.  

The RO provided the veteran and his service representative 
with notice of the Dingess requirements in March 2006.  The 
Board finds that post-decisional notice of the Dingess 
requirements (i.e., after the initial denial of his claims in 
July 2003) was not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where Board addresses 
question not addressed by agency of original jurisdiction, 
Board must consider whether veteran has been prejudiced 
thereby); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As will be explained below in 
greater detail, the preponderance of the evidence is against 
the veteran's claim for service connection for a lumbar spine 
disability.  Thus, any question as to the appropriate 
disability ratings or effective date to be assigned is moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's service medical records and private treatment 
records.  The veteran was offered the opportunity to testify 
in support of his claims at a Board hearing, although he 
declined to do so.  In July 2006, the veteran notified the RO 
that he had additional evidence to submit in support of his 
claims and requested that the RO wait an additional 60 days 
before forwarding his appeal to the Board.  However, no 
evidence was submitted by the veteran to the RO within or 
subsequent to the 60-day time period for submitting 
additional evidence or argument that he requested in July 
2006.  His appeal was forwarded by the RO to the Board in 
November 2006, well after the 60-day time period had expired.  

With respect to the contention advanced by the veteran and 
his service representative that he is entitled to VA 
examinations for his claimed disabilities, the Board agrees 
with respect to the claim for service connection for hearing 
loss (see remand, below), but as far as the claim for service 
connection for a low back disability is concerned, the RO 
made more multiple attempts to schedule him for an 
examination when he originally filed his claim but he was 
unable or unwilling to report.  The veteran's separation 
examination was negative for any pertinent abnormal findings 
and medical evidence received in recent years shows that his 
current low back disability is due to a post-service motor 
vehicle accident.  Under these circumstances, there is no 
duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard, supra.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A review of the veteran's service medical records indicates 
that he was involved in a motor vehicle accident in October 
1986.  Following this accident, he was diagnosed with lower 
back pain and received outpatient treatment, to include 
physical therapy for the residuals of this injury.  

Upon outpatient evaluation in August 1987, the veteran 
complained of back soreness.  Physical examination showed a 
full range of motion in the back.  The assessment was chronic 
low back pain, resolved.  On evaluation in October 1987, the 
veteran complained of occasional pain in the low back.  
Objective examination showed that he had a full range of 
motion in the back with no tenderness.  The assessment was 
again recorded as back pain, resolved.

After the veteran filed his initial claim for service 
connection for a lumbar spine condition in December 1987, the 
RO attempted to schedule him for VA examination.  A review of 
the claims file shows that the veteran was notified in 
December 1987 that he would be scheduled for VA examination 
and that failure to report for an examination could result in 
denial of his claims.  The veteran subsequently failed to 
report for VA examinations scheduled in February, March, and 
April 1988.

A review of the veteran's recent private treatment records 
shows only that he was treated for complaints of low back 
pain following a motor vehicle accident that occurred on 
June 3, 2001.  On private outpatient treatment on June 4, 
2001, the veteran complained of back pain since a motor 
vehicle accident the previous day when his vehicle was rear-
ended by another vehicle.  A history of back problems was 
noted.  Physical examination showed lateral flexion to 
85 degrees bilaterally.  The impression included back pain.  

On private outpatient physical therapy in July 2001, the 
veteran reported being involved in a motor vehicle accident 
when another vehicle rear-ended his vehicle at a fairly high 
rate of speed.  He reported injuring his lumbar spine and a 
25-50 percent improvement since starting on physical therapy.  
He reported prior treatment for lumbar spine complaints.  His 
prior level of function showed no restrictions.  

On private outpatient treatment in August 2001, the veteran 
reported that physical therapy had been helping and that "he 
feels like he is 75 to 80% better."  Physical examination 
showed some tenderness in the mid- and lower back.  The 
impressions were unchanged.

In September 2004, the veteran provided duplicate copies of 
certain service medical records.  

In a November 2004 VA Form 9, the veteran contended that his 
back condition was the result of an in-service injury.

The service medical records reveal back complaints following 
a motor vehicle accident, but follow-up outpatient clinic 
visits while the veteran was still on active duty clearly 
reflect that the acute manifestations of this in-service in 
jury resolved.  It was specifically recorded that this was 
the case on two separate occasions, the last time just before 
the veteran's discharge from service.  X-rays of the lumbar 
spine in July 1974 and March 1978 were normal.  Subsequent 
periodic service physical examinations were negative for any 
abnormal objective findings relating to a low back 
disability.  While the veteran gave a history of recurrent 
back pain and physical therapy for same upon a May 1987 
service examination, the clinical examination of his 
musculoskeletal system at that time was normal.  A low back 
disability was not present upon separation from service.

Post-service medical evidence shows treatment for complaints 
of low back pain following a motor vehicle accident in 2001.  
There is no medical evidence of back symptoms dated 
subsequent to service until after this latter injury.  With 
respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

The post-service medical evidence does not contain a 
competent opinion suggesting a causal link between a current 
diagnosis of a lumbar spine condition and service.  Rather, 
it is quite apparent in reviewing this evidence that the 
veteran's current low back symptomatology has been attributed 
to post-service trauma.

In summary, the Board finds that the veteran was evaluated 
and treated for back symptoms while on active duty that 
resolved with treatment, as evidenced by follow-up clinic 
notes and normal examinations.  The only subsequent medical 
evidence of a back disability is dated many years after 
service and only after a post-service back injury.  The 
preponderance of the competent evidence is against a nexus 
between a current low back disability and any incident of 
service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply to the 
instant case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.
ORDER

Service connection for a low back or lumbar spine disability 
is denied.


                                                           
REMAND

The veteran contends that his hearing loss is due to 
prolonged exposure to excessive noise while on active duty.  
The service personnel records confirm that the veteran was a 
flight crew member and he was on active duty for 
approximately 20 years.

The Board further notes that the veteran was diagnosed with 
hearing loss during service.  For example, following physical 
examination in August 1973, the in-service examiner diagnosed 
high frequency hearing loss in both ears.  A subsequent 
physical examination in July 1974 did not result in a 
diagnosis of hearing loss.  Following physical examination in 
August 1975, the in-service examiner diagnosed moderate high 
frequency hearing loss in both ears and recommended "ear 
defenders."  In June 1976, an in-service examiner diagnosed 
decreased auditory acuity in the high frequencies in both 
ears and recommended the use of "ear defenders in hazardous 
noise areas."  This diagnosis was unchanged following 
physical examination in March 1977.  No hearing loss was 
diagnosed following physical examination in June 1978.  On 
physical examination in June 1979, the in-service examiner 
diagnosed "defective hearing" at 4000 Hertz in the left 
ear.  It appears that the notation of "defective hearing" 
was changed to "MILD HEARING LOSS" after this examination 
report was completed.  Following physical examination in June 
1980, the in-service examiner diagnosed hearing loss in the 
left ear between 4000 Hertz and 6000 Hertz.  No hearing loss 
was diagnosed on subsequent physical examinations in July 
1981 and June 1983.  On physical examination in June 1985, 
the in-service examiner diagnosed moderate high frequency 
hearing loss in both ears that was stable.  The veteran 
reported a history of hearing loss at his retirement physical 
examination in May 1987.  No hearing loss was diagnosed at 
that time.

In view of the foregoing, it is the undersigned's view that 
there is a duty to provide the veteran with VA audiological 
and ENT examinations for the purpose of determining whether 
he has a hearing loss disability as defined by 38 C.F.R. 
§ 3..385 and, if so, whether such began during service or as 
the result of some incident of active duty, to include 
prolonged exposure to excessive noise. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006) are fully satisfied 
with respect to the claim for service 
connection for bilateral hearing loss.  

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim; and (5) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for his 
claim for service connection, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Any up-to-date VA or private 
treatment records should be obtained and 
associated with the claims file.  

3.  The veteran must be provided with VA 
audiological and ENT examinations for the 
purpose of determining whether he has a 
hearing loss disability as defined by 
38 C.F.R. § 3..385 and, if so, whether 
such began during service or as the 
result of some incident of active duty.  
Following a review of the relevant 
medical evidence in the claims file, the 
audiogical examination, the ENT 
examination, and any additional tests 
that are deemed necessary, the ENT 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater degree of 
probability) that the veteran's hearing 
loss began during service or is 
etiologically related to any incident of 
active service, to include undisputed 
prolonged exposure to excessive noise.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the AMC/RO must 
adjudicate the claim of service 
connection for bilateral hearing loss.  
If the claim is denied, a SSOC should be 
issued and the veteran and his 
representative and they should be given a 
reasonable opportunity to respond.

The case should then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


